PER CURIAM.
Floyd Thomas, Jr., as the personal representative of the estate of Dianne M. Thomas, appeals an “order approving settlement of personal injury case” entered in the decedent’s wrongful death case. The order is not a final order. It does not dismiss the case, which we assume is still pending in the trial court. It does not appear to be an appealable nonfinal order. See Fla. R.App.P. 9.130. Further, the parties have not demonstrated that it is an order permitting relief by common law certiorari or by extraordinary writ. Accordingly, we dismiss the appeal.
Because the personal representative may ultimately appeal a final order in this case to challenge the judicial enforcement of the settlement, we observe that this issue may be precluded by an earlier order in the probate court. The record reflects that, on April 8, 1990, an order approving this wrongful death settlement was entered in the decedent’s probate case. That order was not appealed. See Fla.R.P. & G.P. 5.100. In this dismissal, we do not rule upon the preclusive effect, if any, of that order.
Dismissed.
DANAHY, A.C.J., and HALL and ALTENBERND, JJ., concur.